Exhibit 10.25

 

FIRST AMENDMENT TO asset purchase AGREEMENT

 

This First Amendment to Asset Purchase Agreement (this “Amendment”) is made and
entered into this 6th day of February,  2016, by and among Seaboard Foods of
Iowa, LLC, a Delaware limited liability company ("SFI"), Seaboard Foods LLC, an
Oklahoma limited liability company ("SF"), Woodford Creek Farms LLP, an Iowa
limited liability partnership ("Woodford" and, together with SFI and SF, "Buyer
Parties" and each individually a "Buyer Party"), Christensen Farms & Feedlots,
Inc., a Minnesota corporation ("CFFI"), and Christensen Farms Midwest, LLC, a
Minnesota limited liability company ("CFM" and, together with CFFI, "Seller
Parties" and each individually a "Seller Party").  Each Seller Party and Buyer
Party is sometimes individually referred to as a "Party," and they are sometimes
collectively referred to as the "Parties."

 

WHEREAS, the Parties wish to amend certain provisions and schedules of that
certain Asset Purchase Agreement, dated January 26, 2016,  by and among the
Parties (the “Agreement”) as set forth below.

 

NOW, THEREFORE, in consideration of the terms, conditions and covenants
contained herein, the parties mutually agree to amend the terms and conditions
of the Agreement as follows:

 

1. All capitalized terms not defined herein have the meanings assigned to them
in the Agreement.

 

2. Acquired Assets Purchased by SFI. 

 

a. The parties amend and restate Section 1.1(a)(i) of the Agreement in its
entirety as follows:

 

“the real property owned by Seller Parties and comprising the CFF Sites located
in Colorado, as more specifically identified and described on Schedule
1.1(a)(i), together with all Improvements located thereon and all easements
(other than the Effluent Easements), rights-of-way, water rights, oil, gas and
mineral rights, wells, all other rights appurtenant thereto and all zoning
rights, air rights and development rights, in each case, relating to CFF Sites
located in Colorado;” 

 

b. The parties amend and restate Section 1.1(a)(x) of the Agreement in its
entirety as follows:

 

“all of Seller Parties' rights and incidents of interest in, to and under the
Contracts set forth on Schedule 1.1(a)(x)(1), including the contractor-producer
Contracts related to the Contract Producer Sites identified and described on
Schedule 1.1(a)(x)(2), the lease Contracts related to the leased Iowa Rolling
Stock, and the effluent and manure spreading agreements related to the CFF Sites
located in Colorado (collectively, the "SFI Acquired Contracts");”  

 

c. The parties amend and restate Section 1.1(a)(xii) of the Agreement in its
entirety as follows:

 

“all fixed assets, equipment, machinery, inventory, fixtures, furniture,
computers and Software on the computers necessary to operate such hardware at
the Facilities, tools, spare parts, supplies and other tangible personal
property owned or leased by a Seller Party, in each case, that is (A) located at
the Facilities in Colorado, (B) located at the Feed Mill, (C) located at a Truck
Wash, (D) located at the Bloomfield, Iowa office, (E) identified in Schedule
1.1(a)(xii) or Schedule 1.1(b)(viii), or (F) used or held for use primarily or
exclusively in connection with the Business located in Colorado (the "SFI
Tangible Personal Property");” 

 

d. The parties add the following as Section 1.1(a)(xvii) of the Agreement:

 

“all of Seller Parties' rights and incidents of interest in, to and under the
easements set forth on Schedule 1.1(b)(x) (collectively, the "Colorado Effluent
Easements");”





--------------------------------------------------------------------------------

 



3. Acquired Assets Purchased by SF. 

 

 

a. The parties amend and restate Section 1.1(b)(i) of the Agreement in its
entirety as follows:

 

“[Intentionally Omitted]” 

 

b. The parties amend and restate Section 1.1(b)(viii) of the Agreement in its
entirety as follows:

 

“[Intentionally Omitted]” 

 

c. The parties amend and restate Section 1.1(b)(ix) of the Agreement in its
entirety as follows:

 

“all of Seller Parties' rights and incidents of interest in, to and under the
Contracts (in each case, other than the Colorado Effluent Easements) set forth
on Schedule 1.1(b)(ix), including the lease Contracts related to the leased
Colorado Rolling Stock (collectively, the "SF Acquired Contracts");” 

 

d. The parties amend and restate Section 1.1(b)(x) of the Agreement in its
entirety as follows:

 

“[Intentionally Omitted]” 

 

4. Acquired Assets Purchased by Woodford. 

 

a. The parties amend Section 1.1(c)(vi) of the Agreement by deleting all
references to the “Colorado Tangible Personal Property.”

 

5. Total Consideration.

 

a. The parties amend and restate Section 1.5(a)(i) of the Agreement in its
entirety as follows: “$21,620,412,  plus.”

 

b. The parties amend and restate Section 1.5(b)(i) of the Agreement in its
entirety as follows: “$44,500,  plus.”

 

6. Definitions.  

 

a. The Parties hereby delete the defined term and definition of “Colorado
Tangible Personal Property” from Section 11.1 of the Agreement.

 

b. The Parties hereby amend and restate the definition of “Colorado Effluent
Easements” in Section 11.1 of the Agreement in its entirety as follows:

 

“Colorado Effluent Easements" has the meaning set forth in Section
1.1(a)(xvii).” 

 

7. Exhibit A. The Parties hereby amend and restate Exhibit A to the Agreement in
its entirety and replace it with the Exhibit A attached hereto as Schedule 1.

 

8. Schedules to the Agreement.   The Parties hereby amend and restate the
Schedules to the Agreement in their entirety and replace them with the Schedules
attached hereto as Schedule 2.

9. This Amendment amends and modifies the Agreement only to the extent of the
items expressly noted herein. Except for those items expressly modified, deleted
or amended herein, all the terms, conditions, covenants and warranties contained
in the Agreement are ratified as of the date hereof, are incorporated herein by
this reference and remain in full force and effect, unaltered and unchanged by
this Amendment.

 



2

--------------------------------------------------------------------------------

 



10. This Amendment and the Agreement shall be binding upon the legal
representatives, successors and assigns of the parties hereto.

 

11. The parties acknowledge and agree that any further modification, deletion,
amendment or extension of the Agreement shall be the subject of separate
negotiations between the parties, and that the Agreement and this Amendment
shall not be further modified or extended, except by written instrument executed
by all parties hereto.

 

[Signature Page Follows]





3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the day and year first above written.

 

 

CHRISTENSEN FARMS & FEEDLOTS, INC.

 

a Minnesota corporation

 

 

 

 

 

 

 

By:

/s/ Glenn Stolt

 

Name:

Glenn Stolt

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

CHRISTENSEN FARMS MIDWEST, LLC

 

a Minnesota limited liability company

 

 

 

 

 

 

 

By:

/s/ Glenn Stolt

 

Name:

Glenn Stolt

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

SEABOARD FOODS OF IOWA, LLC

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Terry J. Holton

 

Name:

Terry J. Holton

 

Title:

President

 

 

 

 

 

 

 

SEABOARD FOODS LLC

 

an Oklahoma limited liability company

 

 

 

 

 

 

 

By:

/s/ Terry J. Holton

 

Name:

Terry J. Holton

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

WOODFORD CREEK FARMS LLP

 

an Iowa limited liability partnership

 

 

 

 

 

 

 

By:

/s/ Stephen G. Summerlin

 

Name:

Stephen G. Summerlin

 

Title:

President and Chief Executive Officer

 

 

 

 





4

--------------------------------------------------------------------------------

 



schedules to the FIRST AMENDMENT TO asset purchase AGREEMENT

 

Following is a list of the Schedules to the First Amendment to Asset Purchase
Agreement, which are omitted from the First Amendment to Asset Purchase
Agreement which is filed with the Securities and Exchange Commission ("SEC").
Seaboard Corporation ("Seaboard") undertakes to provide to the SEC the Exhibits,
as requested, subject to Seaboard's right to request confidential treatment
under the Freedom of Information Act.

 

Schedule 1                      Exhibit A to the Agreement

Schedule 2                      Schedules to the Agreement

 



5

--------------------------------------------------------------------------------